








SILVER SALE AND PURCHASE AGREEMENT














COBAR OPERATIONS PTY LIMITED ACN 103 555 835


CDE AUSTRALIA PTY LIMITED ACN 113 667 682]












GADENS LAWYERS
Skygarden Building
77 Castlereagh Street
SYDNEY NSW 2000

T +61 2 9931 4999

F +61 2 9931 4888

Ref Kym Livesley / 2540953


--------------------------------------------------------------------------------


Contents

--------------------------------------------------------------------------------



1 Definitions and interpretation 1    2 Conditions Precedent 7    3 Agreement to
sell and buy 8    4 Quantity 8    6 Quantity 8    7 Limitation of liability 10 
  8 Royalties 10    9 Consideration 10    10 Default interest 11    11 Grossing
up of payments by Cobar 11    12 Processing and on-sale of Contained Silver 11 
  13 Sale of Additional Contained Silver 12    14 Operating Costs 12    17
Assignment 14    18 Change of control 15    19 Warranties 15    20 Information
Rights 17    21 Confidentiality 17    22 Dispute Resolution 18    23 Termination
20    24 Coeur Australia's indemnity 20    25 Cobar Indemnity 21    26 Notices
22    27 General provisions 23    28 GST 25    Annexure A - Fixed and Floating
Charge 27 

--------------------------------------------------------------------------------



SILVER SALE AND PURCHASE AGREEMENT


DATED     7 APRIL 2005


PARTIES

1. Cobar Operations Pty Limited ACN 103 555 835 of Level 4, 12-14 O’Connell
Street Sydney, New South Wales, Australia (Cobar).


2. CDE Australia Pty Ltd, ACN 113 667 682 of Suite 305, 3 Spring Street, Sydney
New South Wales, Australia (Coeur Australia).



BACKGROUND

A. Cobar owns and operates the Endeavor Mine which mines ore containing, among
other minerals, silver, zinc and lead.


B. Cobar has agreed to sell, and Coeur Australia has agreed to buy from Cobar,
the Contained Silver in ore to be mined at the Endeavor Mine on the terms and
conditions of this agreement.



OPERATIVE PROVISIONS

For good and valuable consideration, the Parties have agreed as follows.

1. Definitions and interpretation


  Words used in this agreement and the rules of interpretation that apply are
set out and explained in this clause.


  1.1 Definitions


  In this agreement unless the context otherwise requires:


  Assign means sell, transfer, assign, make a gift of, declare a trust of or in
any other way dispose of otherwise than by creating an Encumbrance. Assignment
and Assignee have corresponding meanings.


  Authorised Officers means a person appointed by a Party to act as a Authorised
Officer for the purposes of this agreement.


  Bill Rate means the rate expressed as yield per cent per annum (rounded
upwards to four decimal places) quoted as the average bid rate on the Reuters
monitor system page “BBSY” (or any page which replaces that page), or some
equivalent rate determined in good faith between the Parties if quotation at the
rate ceases, on the first Business Day following the due date (and on the first
Business Day following the end of each succeeding 3 month period after the due
date).


--------------------------------------------------------------------------------


  Business Day means a day that is not a Saturday, Sunday, public holiday or
bank holiday in Sydney, New South Wales.


  Coeur Australia Charge means the charge granted or to be granted pursuant to
clause 15.


  Coeur Australia Competent Person means a person appointed by Coeur Australia
who is otherwise appropriately qualified to fulfil the obligations required of
him or her in clause 9.3.


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

  Claim means any allegation, debt, cause of action, Liability, claim,
proceeding, suit or demand of any nature howsoever arising and whether present
or future, fixed or unascertained, actual or contingent, whether at law, in
equity, under statute or otherwise, and whether or not arising in relation to
matters which occurred in the past.


  Cobar Competent Person means a Competent Person appointed by Cobar to prepare
the report contemplated by clause 9.1(b).


  Cobar Event of Default means the following:


  (a) a breach by Cobar of covenants set out in clause Error! Reference source
not found. of this agreement; or


  (b) an Insolvency Event in respect of Cobar.


  Coeur means Coeur d’Alene Mines Corporation, an Idaho corporation listed on
the New York Stock Exchange.


  Commencement Date means the date on which all Conditions are satisfied or
waived.


  Competent Person has the meaning given to it in the JORC Code.


  Concentrate means the concentrate produced from ore mined by Cobar at the
Endeavor Mine containing Payable Silver. Native silver produced from the
Endeavor Mine shall be deemed for the purposes of this Agreement to be
Concentrate


  Concentrate Sales Agreements means sales agreements (in whatever form) between
Cobar and Counterparties for the sale of Concentrate by Cobar on Prevailing
International Terms in the ordinary course of Cobar’s business.


  Conditions means the conditions precedent to this agreement set out in the
table at clause 2.1.


  Confidential Information means all information of whatsoever nature and in
whatsoever form relating to Cobar, any Related Entity of Cobar, the Endeavor
Mine or any Counterparty (including verbal, or recorded on paper or by
electronic means), including the Information, all financial, operational and
technical information, trade secrets, ideas, concepts, know-how, processes and
knowledge.


  Contained Silver means, subject to the Maximum Quantity, silver and its
related impurities contained in ore mined or to be minedat the Endeavor Mine.


  Counterparties means any purchaser of Concentrate from Cobar, including
smelters.


2

--------------------------------------------------------------------------------


  CPImeans the consumer price index, All States Weighted Average published by
the Australian Bureau of Statistics, or if the Australian Bureau of Statistics
does not or ceases to publish the index, then CPI will mean an index determined
by The Australasian Institute of Mining and Metallurgy to be the best estimate
of the index;


  Encumbrance means any mortgage, lien, restriction against transfer, pledge,
claim, encumbrance and any third party interest.


  Endeavor Mine is the mine and associated facilities from time to time located
on Mining Leases 158, 159, 160, 161 and 930 near Cobar, New South Wales,
Australia.


  Endeavor MinePlan means the plan adopted by Cobar outlining the key
parameters, mining approach and production plan of the Endeavor Mine, as
amended, updated or varied from time to time by Cobar.


  Expert means the person appointed in accordance with clause 22.2(a).


  Force Majeure Event includes fires, floods, earthquakes, storms and other
disturbances cause by the elements, strikes, lockouts, riots, explosions,
governmental action, unavailability of equipment, acts of God, insurrection,
war, inability of a Party to obtain any licence or permit without which any
obligation under this agreement is unable to be satisfied, and any other cause
whether of a kind specified above or otherwise and, in respect of each and all
of such events, which is not reasonably within the control of a Party. It does
not include the inability of a Party, for whatever reason, to pay money it is
obliged to pay.


  Governmental Agency means any government, government department, or
governmental, semi-governmental or judicial body or authority or person charged
with the administration of any applicable law.


  GSTmeans any tax, levy, charge or impost implemented under the A New Tax
System (Goods and Services Tax) Act (GST Act) or an Act of the Parliament of the
Commonwealth of Australia substantially in the form of, or which has a similar
effect to, the GST Act.


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

  Insolvency Event means the happening of any of the following events:


  (a) granting of an order or an order is made appointing a liquidator,
provisional liquidator in respect of a Party (or proceedings are commenced or a
resolution passed or proposed in a notice of meeting for any of those things);


  (b) granting of an order for the winding up or similar process of a Party, or
an order is made or any effective resolution is passed for the winding up of a
Party;


  (c) except to reconstruct or amalgamate while solvent on terms approved by the
non-defaulting Party, a Party enters into, or resolves to enter into, a scheme
of arrangement, deed of company arrangement or composition with, or assignment
for the benefit of, all or any class of its creditors, or it proposes a
reorganisation, moratorium or other administration involving any class of its
creditors;


  (d) a controller is appointed to or over or takes possession of all or a
substantial part of the assets or undertakings of a Party;


3

--------------------------------------------------------------------------------


  (e) a Party is or is deemed or presumed by law or a court to be insolvent;


  (f) a Party takes any step to obtain protection or is granted protection from
its creditors, under any applicable legislation or an administrator is appointed
to a Party; and


  (g) anything analogous or having a substantially similar effect to any of the
events specified above happens in respect of Cobar, Coeur Australia under the
law of any applicable jurisdiction;


  JORC Code means the Australasian Code for Reporting of Mineral Resources and
Ore Reserves that is incorporated into the Listing Rules of the Australian Stock
Exchange.


  Legal Action means any action, application, proceeding, dispute, Claim,
counterclaim, third party claim, claim for contribution or indemnity, inquiry,
investigation, tax claim, revocation, disallowance, objection, opposition,
prosecution, litigation, arbitration, mediation or dispute resolution process
commenced in, filed or lodged with, initiated by or made to any court of
competent jurisdiction or other Governmental Agency, or referred or submitted to
arbitration, mediation, resolution, determination or decision by a private
arbitrator, mediator or expert, whether of a judicial, semi-judicial, civil,
criminal or administrative nature and whether actual, current, anticipated,
threatened or potential.


  Liability means:


  (a) in relation to any person, any liability, debt, indebtedness, money,
payment, cost, Loss, damages, compensation, interest, expenditure, obligation,
duty, function, responsibility, accountability, liability to make restitution,
judgment debt, fine or criminal or civil penalty of, due from, payable by or to
be performed by that person at any time, whether contractual, tortuous, legal,
equitable, statutory or otherwise and whether present, future, actual,
contingent, prospective, ascertained or unascertained or alone, severally,
jointly or jointly and severally and whether as principal or vicariously by or
through any action performed or omitted by any agent of that person;


  (b) in relation to any asset, any liability, charge, Encumbrance,
disqualification or prejudice affecting that asset, whether present or future,
actual or contingent; and


  (c) in relation to any Legal Action, any Legal Action in which any person is
engaged.


  LIBOR means


  (a) the arithmetic mean, expressed as a percentage per annum (rounded to
4 decimal places), of the rates quoted on the Reuters monitor system page “LIBO”
for 3 month LIBOR (or any page which replaces that page) at or about 11.00am
(London time) for US$; or


  (b) where the page referred to in paragraph (a) is not available, such other
comparable US$ interest rate determined in good faith between the Parties.


  Loss includes any loss, liability, damage, destruction, injury, accident,
claim, economic loss, consequential loss of profits or cost incurred at any
time, and any fact causing or giving rise to any loss within any previous
meaning, whether directly or indirectly, actually or potentially.


4

--------------------------------------------------------------------------------


  Maximum Quantity means 17.7 million ounces of Payable Silver as determined and
measured by smelter returns or other documentation issued by a Counterparty.


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

  Operating Costs means the total direct and indirect costs, liabilities and
expenses incurred by or on behalf of Cobar in operating and maintaining the
Endeavor Mine or otherwise in the conduct of or carrying out of activities and
transactions contemplated by this document for any period during the Term.


  Partymeans each of Cobar and Coeur Australia


  Paste Fill Plant means the paste fill plant which is being constructed at the
Endeavor Mine and is expected to commence operations in April 2005, as more
particularly described in the 2004 Annual Report for CBH Resources Limited.


  Payable Silver means silver in respect of which Cobar receives or is entitled
to receive (as agent for Coeur Australia) payment from a Counterparty.


  Permitted Encumbrance means:


  (a) any Encumbrance already existing on the date of this document ;or


  (b) an Encumbrance created after the date of this document, if:


  (i) the Encumbrance is permitted by the Coeur Australia Charge; or


  (ii) an Encumbrance created by Cobar or any of its subsidiaries over the
Endeavour Mine for the purposes of financing or refinancing the Endeavour Mine,
its expansion, or operations directly connected with the Endeavour Mine, such
Encumbrance to rank pari passu with the Coeur Australia Charge.


  Prevailing International Terms means the terms and conditions available in the
open market under which Concentrates are bought and paid for by Counterparties,
including terms relating to refining charges, determination of price, method of
weighing, sampling and determining moisture of Concentrate and method of
conducting assays in relation to Concentrate, that are generally accepted
international practice.


  Related Entity means a “related body corporate” as that expression is defined
in the Corporations Act 2001 (Commonwealth) and with respect to Coeur Australia,
includes any other subsidiary of Coeur.


  Reported Ore Reserves 2004 means the reported ore reserves at the Endeavor
Mine, as disclosed in the 2004 Annual Report of CBH Resources Limited ACN 002
423 858, the parent company of Cobar.


  Reserves means the ore reserves for the Endeavor Mine as disclosed and
determined in a report prepared by a Competent Person from time to time.


  Silver Price means the final applicable silver reference price (expressed in
US dollars per ounce or equivalent) to be applied in respect of any particular
shipment of silver sold under a Concentrate Sales Agreement in calculation of
the aggregate payment for silver to be made under such Concentrate Sales
Agreement by the relevant Counterparty. For the avoidance of doubt, this is not
to take account of any applicable charges or deductions pursuant to the
Concentrate Sales Agreement.


5

--------------------------------------------------------------------------------


  Taxation means each of the following:


  (a) all forms of taxation, duties, imposts, fees, levies deductions or
withholdings, whether of Australiaor elsewhere, including income tax, fringe
benefits tax, withholding tax, capital gains tax, pay as you go, GST, customs
and other import or export duties, excise duties, sales tax, stamp duty or other
similar contributions; and


  (b) any interest or penalty, in connection with it,


  and Tax has a corresponding meaning.


  Term has the meaning given to it in clause 3.2.


  Wholly Owned Subsidiary has the meaning given to it in section 9 of the
Corporations Act 2001 (Commonwealth).


  1.2 Interpretation


  In this agreement unless the context otherwise requires:


  (a) unless otherwise specified, a reference to “dollars” or “$” is an amount
in Australian currency;


  (b) a reference to “US dollars” or “US$” is an amount in the currency of the
United States of America;


  (c) clause and subclause headings are for reference purposes only;


  (d) the singular includes the plural and vice versa;


  (e) words denoting any gender include all genders;


  (f) reference to a person includes any other entity recognised by law and vice
versa;


  (g) where a word or phrase is defined its other grammatical forms have a
corresponding meaning;


  (h) any reference to a party to this agreement includes its successors and
permitted assigns;


  (i) any reference to any agreement or document includes that agreement or
document as amended at any time;


  (j) the use of the word includes or including is not to be taken as limiting
the meaning of the words preceding it;


  (k) the expression at any time includes reference to past, present and future
time and the performance of any action from time to time;


  (l) an agreement, representation or warranty on the part of two or more
persons binds them jointly and severally;


6

--------------------------------------------------------------------------------


  (m) an agreement, representation or warranty on the part of two or more
persons is for the benefit of them jointly and severally;


  (n) reference to an item is a reference to an item in the schedule to this
agreement;


  (o) reference to an exhibit, annexure, attachment or schedule is a reference
to the corresponding exhibit, annexure, attachment or schedule in this
agreement;


  (p) reference to a provision described, prefaced or qualified by the name,
heading or caption of a clause, subclause, paragraph, schedule, item, annexure,
exhibit or attachment in this agreement means a cross reference to that clause,
subclause, paragraph, schedule, item, annexure, exhibit or attachment;


  (q) when a thing is required to be done or money required to be paid under
this agreement on a day which is not a Business Day, the thing must be done and
the money paid on the immediately preceding Business Day; and


  (r) reference to a statute includes all regulations and amendments to that
statute and any statute passed in substitution for that statute or incorporating
any of its provisions to the extent that they are incorporated;


  (s) references to the mining leases at the Endeavour Mine include any
substitute or replacement production title but not to exceed the external
perimeters of the existing mining leases at the date of this agreement.


2. Conditions Precedent


  2.1 Conditions Precedent


  The obligations of the Parties under this agreement are subject to the
satisfaction or the waiver in accordance with clause 2.2, of the following
Conditions:


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

  2.2 Waiver of Conditions


  (a) A Condition may only be waived in writing by the Party entitled to the
benefit of the Condition (as specified in relation to each Condition in the
second column of the table in clause 2.1) and will be effective only to the
extent specifically set out in that waiver.


  (b) If all Parties are entitled to the benefit of a Condition all Parties must
waive the Condition.


  2.3 Conduct of the Parties


  (a) Each Party must use all reasonable efforts within its own capacity to
ensure that each Condition is fulfilled before 5.00 pm on 30 June 2005or another
date agreed by the Parties in writing.


  (b) As soon as a Party becomes aware that a Condition has been fulfilled, it
must immediately notify the other Parties.


7

--------------------------------------------------------------------------------


  2.4 Failure of Condition


  If the Conditions are not satisfied before 5.00 pm on 30 June 2005 or another
date agreed by the Parties in writing, then a Party may willingly terminate this
agreement by notice to the other Parties.


  2.5 Effect of Termination


  If this agreement is terminated under clause 2.4 then,


  (a) each Party is released from its obligations further to perform the
agreement other than in relation to clause 22(Confidentiality) and 28.1 (Costs);


  (b) each Party retains the rights it has against any other Party in respect of
past breach or claim that has arisen before termination; and


  (c) the Parties must return to each other all documents and other materials
and any medium in their respective possession, power or control which belong to
the other Party.


3. Agreement to sell and buy


  3.1 Sale and purchase


  Cobar agrees to sell, and Coeur Australia agrees to buy the Contained Silver
to be mined during the Term on the terms and conditions of this agreement.


  3.2 Term


  The Term of this agreement commences on the Commencement Date and remains in
full force and effect until the earlier of:


  (a) the date on which the Maximum Quantity has been received by Coeur
Australia under this agreement, as evidenced by payment from the relevant
Counterparty; or


  (b) termination of this agreement.


4. Quantity


  4.1 Quantity of supply


  Subject to this agreement, Cobar agrees to sell to Coeur Australia and Coeur
Australia agrees to buy from Cobar, all Contained Silver but not exceeding the
Maximum Quantity.


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

8

--------------------------------------------------------------------------------


6. Quantity


  6.1 Continuation of operations


  (a) Cobar will continue the operation of the Endeavor Mine in the ordinary
course of its business subject at all times to the effect of Mining Risks.


  (b) Cobar will operate the Endeavor Mine in compliance with applicable laws in
all material respects subject at all times to the effect of Mining Risks.


  (c) Subject to clause 0(a) and (d), Cobar will operate the Endeavor Mine in
the ordinary course, having regard to that business and its previous practice,
in order to preserve its existing business organisation and relations with its
employees, customers, suppliers and others with whom it has a business
relationship, subject at all times to the effect of Mining Risks.


  (d) Cobar will use its reasonable endeavours to mine the area of the Endeavor
Mine known as the Level 1 Sulphides prior to the second anniversary of the
Commencement Date, subject at all times to the effect of Mining Risks.


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

  6.3 Records


  (a) Cobar must keep and maintain records relating to Cobar’s performance of
its obligations under clause 0.


  (b) Cobar must ensure that the records referred to in clause 6.3(a) (other
than records that Cobar is required to keep confidential) are available to Coeur
Australia for examination, audit, inspection and copying, on reasonable notice
and during normal business hours. Coeur Australia must keep the records
confidential in accordance with clause 21.3.


  6.4 Reports


  Cobar must provide to Coeur Australia production and sales reports at the same
time Cobar circulates such reports to its management.


  6.5 Access for Coeur Australia


  Cobar must give Coeur Australia’s representatives reasonable access to the
Endeavor Mine, on reasonable notice and during normal business hours.


  6.6 Taxes


  (a) Unless otherwise expressly provided in this agreement, Cobar must pay all
Taxes including sales tax, payroll tax, levies, duties and assessments that are
due in connection with the operation of the Endeavor Mine in the ordinary course
of its business .


  (b) Coeur Australia is liable for and indemnifies Cobar from and against all
Taxes to the extent that such Taxes:


  (i) are in addition to or in excess of the Taxes Cobar is required to pay in
connection with the operation of the Endeavor Mine in the ordinary course of its
business; and


9

--------------------------------------------------------------------------------


  (ii) arising pursuant to the performance of Cobar’s obligations to Coeur
Australia under this agreement


7. Limitation of liability


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

  7.3 No adjustment of upfront payment


  Coeur Australia is at no time entitled to any adjustment of the consideration
referred to in clause 9 for failure by Cobar to comply with its obligations
under this Agreement for whatever reason, unless the failure arises as a result
of a Cobar Event of Default.


8. Royalties


  Cobar is responsible for all royalties payable to the Crown under section 282
of the Mining Act 1992 (NSW).


9. Consideration


  9.1 Upfront consideration


  Coeur Australia must provide or cause to provide the following consideration
to Cobar for the sale of Contained Silver under this agreement:


  (a) on the Commencement Date, $20,000,000


  (b) $30,000,000 within 3 Business Days of Cobar providing to Coeur Australia a
copy of a report prepared in accordance with the JORC Code by a Competent Person
engaged by Cobar, and endorsed by the Coeur Australia Competent Person
confirming that the Reserves at Endeavour Mine are equal to or greater than the
Reported Ore Reserves 2004, and not being conditional on the establishment and
operation of a Paste Fill Plant.


  Cobar will use all reasonable endeavours to establish the Paste Fill Plant as
a commercial operation as soon as practicable.


  9.2 Method of payment


  All monetary payments to be made by Coeur Australia under this agreement will
be made on the due date in same day cleared funds in the manner specified by
Cobar to Coeur Australia.


  9.3 Coeur Australia Competent Person


[PROVISION OMITTED – SUBJECT TO REQUEST OF CONFIDENTIAL TREATMENT]

  (a) Coeur Australia is entitled to appoint its own Competent Person to
independently confirm agree with or otherwise comment on the report to be
delivered to Coeur Australia, as contemplated by clause 9.1.(b).


10

--------------------------------------------------------------------------------


  (b) The Coeur Australia Competent Person , if engaged by Coeur Australia, will
be required to work collaboratively with the Cobar Competent Person ,with the
aim of providing the report referred to in clause 9.1 (b).


10. Default interest


  (a) If any sum due for payment in Australian dollars under this document is
not paid on the due date the Party in default must pay interest on that sum from
the due date until the date of actual payment calculated on a day to day basis
at the Bill Rate plus 4%. The interest is to be capitalised monthly.


  (b) If any sum due for payment in US dollars under this document is not paid
on the due date the Party in default must pay interest on that sum from the due
date until the date of actual payment calculated on a day to day basis at LIBOR
plus 1.5%. The interest is to be capitalised monthly.


11. Grossing up of payments by Cobar


  (a) Any amount payable to Cobar under this agreement must be increased so as
to ensure that the net amount received by Cobar will after any Taxation (but in
this clause, excluding GST), deduction, or withholding of any nature from the
payment (whether or not required by any applicable law), be equal to that which
would have been received by Cobar had the payment and any increased payment
pursuant to this clause 11 not been subject to Taxation, the deduction or
withholding, as the case may be.


  (b) Cobar must notify the Party that made the payment, of the nature for the
requirement promptly after Cobar becomes aware of it.


  (c) Cobar must promptly deliver to the Party that made the payment, copies of
any receipts, certificates or other proof (if any) evidencing the amounts paid
or payable in respect of any such Taxation, deduction or withholding.


12. Processing and on-sale of Contained Silver


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

  12.6 Records and reports

Cobar must provide to Coeur Australia monthly sales reports, invoices and
correspondence provided by the Counterparties, at the same time Cobar circulates
such information to its management.


  12.7 Accounting system and bank account


  (a) Cobar and Coeur Australia will in good faith establish an accounting
system to deal with payments between Cobar, Coeur Australia and Counterparties,
to the reasonable satisfaction of Cobar and Coeur Australia and to be varied by
Cobar and Coeur Australia from time to time.


  (b) As part of the proposed accounting system:


11

--------------------------------------------------------------------------------


  (i) Cobar will open an account identified as a trust account with a bank
(Trust Account).


  (ii) All money in the Trust Account will be held by Cobar on trust for Coeur
Australia.


  (iii) Any payments received by Cobar from Counterparties on behalf of Coeur
Australia under this clause 12.7 must be deposited in the Trust Account.


  (iv) Cobar will have the authority to operate the Trust Account in all usual
ways, including the authority to deposit amounts into and withdraw amounts from
the Trust Account for the purposes of the proposed accounting system.


  (v) Cobar will be entitled to deduct and pay or withhold from the Trust
Account, the amount of any Tax, fee, charge or levy, including any withholding
tax levied in connection with the operation of the Trust Account.


  (vi) the parties will be entitled to set off or otherwise deal with amounts
due to it by the other, in accordance with clause 27.3


13. Sale of Additional Contained Silver


  (a) If during the Term, either Cobar or Coeur Australia believe that the
resources or Reserves for the Endeavor Mine are sufficient to reasonably
anticipate production of Contained Silver in excess of the Maximum Quantity,
Cobar and Coeur Australia will in good faith enter into negotiations for Cobar
to sell such additional Contained Silver (Additional Contained Silver) to Coeur
Australia.


  (b) Any agreement to sell the Additional Contained Silver to Coeur Australia
contemplated by this clause will be made under a supplemental agreement to this
agreement. The supplemental agreement is to be modelled on the terms and
conditions of this agreement, but adjusted as necessary to reflect the
circumstances at that time.


14. Operating Costs


  14.1 Payments by Coeur Australia for Operating Costs


  (a) Coeur Australia must contribute to Operating Costs by paying to Cobar
US$1.00 per ounce of Payable Silver sold by Cobar to Counterparties on behalf of
Coeur Australia as reported in the relevant monthly sales report issued by Cobar
to Coeur Australia under clause 0. Coeur Australia must make such payments to
Cobar at such times and otherwise in accordance with the accounting procedures
to be established by Cobar and Coeur Australia under clause 12.7.


  (b) The rate of US$1.00 per ounce of Payable Silver referred to in clause
14.1(a) will be increased on each anniversary of the Commencement Date as
adjusted by CPI.


12

--------------------------------------------------------------------------------


  14.2 Operating Cost contribution based on future Silver Price


  (a) Commencing on the second anniversary of the Commencement Date, if any
sales of Payable Silver under clause 12 are made on the basis of a Silver Price
exceeding US$5.23 per ounce, Coeur Australia must, as a further contribution to
Operating Costs, pay to Cobar 50% of the amount by which gross revenue in
paragraph (i) exceeds gross revenue in paragraph (ii)


  (i) the gross revenue generated from sales of Payable Silver on the basis of
Silver Price exceeding US$5.23 per ounce;


  (ii) the gross revenue that would have been generated from sales of Payable
Silver if the sales had been made on the basis of Silver Price at US$5.23 per
ounce.


  (b) Coeur Australia acknowledges it bears all risk of Loss resulting from
Silver Prices falling below US$5.23 per ounce from the date of this agreement
and releases Cobar and its Related Entities from all Claims relating to such
Loss.


  (c) All payments made by Coeur Australia to Cobar under clause 14.2 (a) will
be calculated and paid to Cobar in accordance with the accounting procedures to
be established by Cobar and Coeur Australia under clause 12.7.


  14.3 Operating Cost contribution based on increased reserves estimate


  (a) From time to time as and when required by law, Cobar will procure the
preparation of a report (Reserves Report) prepared in accordance with the JORC
Code by a Competent Person containing an estimate of the Reserves for the
Endeavor Mine (Reserves Estimate).


  (b) Cobar must promptly, and in any event within 7 Business Days after its
completion, provide a copy of each Reserves Report to Coeur Australia.


  (c) Coeur Australia may request Cobar to procure a Reserves Report in addition
to the Reserves Reports that Cobar is required to prepare by law. Such request
must be reasonable in the circumstances and reasons given as to why such an
additional report is required. Coeur Australia will be responsible for the costs
of Cobar procuring such additional reports.


  (d) If the Reserves Estimate stated in the first Reserves Report obtained
since the Commencement Date consists of any new Reserves which did not form part
of the Reported Ore Reserves 2004 (Additional Reserves), Coeur Australia must
make an additional payment to Cobar of US$0.25 per ounce of Contained Silver
estimated in the Reserves Report to be contained in such Additional Reserves as
a further contribution to Operating Costs. If the Reserves Estimate in any
subsequent Reserves Report consists of any new Reserves which did not form part
of the Reserves Estimate contained in the immediately preceding Reserves Report
Coeur Australia must make an additional payment to Cobar of US$0.25 per ounce of
Contained Silver estimated to be contained in such Additional Reserves (also,
Additional Reserves).


  (e) The rate of US$0.25 per ounce of Contained Silver referred to in clause
14.3(d) will be increased on each anniversary of the Commencement Date by
reference to CPI.


13

--------------------------------------------------------------------------------


  (f) Coeur Australia must pay to Cobar any amounts it is required to pay under
this clause 14.3 within 30 days of Cobar providing Coeur Australia with a copy
of the relevant Reserve Report.


  14.4 Clawback of Operating Cost contribution


  If:


  (a) by the time Coeur Australia has received the Maximum Quantity under this
agreement;


  (b) there is Contained Silver that has not at the time been mined from the
Additional Reserves; and


  (c) payments have been made by Coeur Australia to Cobar under clause 14.3(d);
then


  Cobar must immediately reimburse Coeur Australia for the payments as a
contribution to Operating Costs but only to the extent that such payments relate
to Contained Silver that has not been mined from the Additional Reserves.


  14.5 Continuous obligation to contribute Costs


  To avoid doubt, Coeur Australia must continue to make payments to Cobar for
Operating Costs in accordance with this clause 14 in respect of Payable Silver
mined from the Additional Reserves referred to in clause 14.3Negative pledge


  From the date of this agreement, Cobar must not create or permit to exist any
Encumbrance (other than a Permitted Encumbrance) over any assets comprising the
Endeavor Mine, without the consent of Coeur Australia, which consent must not be
unreasonably withheld.


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

17. Assignment


  17.1 Restrictions


  Except to the extent permitted by this agreement:


  (a) no Party may Assign this agreement or any right or liability under this
agreement except as required or permitted by this agreement.


  (b) no Party may mortgage, charge, create any Encumbrance or otherwise deal
with the Endeavor Mine or any interest under this agreement unless it receives
the prior written consent of each other Party, which must not be unreasonably
withheld.


  17.2 Exceptions


  Despite clause 17.1:


  (a) A Party may Assign a right or liability under this agreement:


  (i) with the prior written consent of the other Party, which must not be
unreasonably withheld; or


14

--------------------------------------------------------------------------------


  (ii) to a Related Entity of that Party.


  (b) Cobar may grant a security to a financier (to rank pari passu with the
charge granted under clause 15) in order to raise funds to support the
operations of the Endeavor Mine, subject to the entering into of a consent deed
by Cobar, the financier and Coeur Australia.


  (c) Cobar may establish a joint venture in respect of the Endeavor Mine or
otherwise farm-out any part of it’s interest in the Endeavor Mine , but only
with Coeur Australia’s consent, which can only be refused if the proposed
farminee is not of sound financial standing sufficient to fulfil its financial
obligations, or, if the proposed farminee is to be operator of any joint
venture, if the proposed farminee does not in Coeur Australia’s view, reasonably
held, have sufficient and satisfactory mine operating experience. Any proposed
farminee will be required to covenant to be bound by the terms of this
agreement.


  17.3 Assumption


  Any Assignment by a Party of its right or liability under this agreement must
be made subject to the terms of this agreement and will not be effective until:


  (a) the obtaining of all necessary consents and approvals to the Assignment;
and


  (b) the Assignee executes a document, in a form satisfactory to the other
Parties, under which the Assignee covenants for the benefit of the other Parties
to assume the obligations of the first Party under this agreement and perform
those obligations in accordance with this agreement.


18. Change of control


  18.1 Cobar


  Cobar must not cease to be a Wholly Owned Subsidiary of CBH Resources Limited
without the prior written consent of Coeur Australia, which consent must not be
unreasonably withheld.


  18.2 Coeur Australia


  Coeur Australia must not cease to be a Wholly Owned Subsidiary of Coeur
without the prior written consent of Cobar, which consent must not be
unreasonably withheld.


19. Warranties


  19.1 Warranties by Coeur Australia and Cobar


  Each of Coeur Australia and Cobar represent and warrant that:


  (a) it has full legal right, power and authority to enter into and perform
this agreement;


  (b) it has taken all appropriate and necessary action to authorise the
entering into and performance of this agreement and, when signed, this agreement
will constitute the legally valid and binding obligation of each of Coeur
Australia and Cobar, enforceable in accordance with its terms; and


15

--------------------------------------------------------------------------------


  (c) it has obtained all consents, approvals and authorisations necessary for
the valid entering into and performance of this agreement, subject to board
approval and fulfilment of the other conditions precedent as contemplated by
clause 2.


  19.2 Warranties by Cobar


  (a) Cobar represents and warrants at the date of this agreement that:


  (i) it will be the legal and beneficial owner of the Contained Silver and will
have good and marketable title to the Contained Silver before title in the
Contained Silver (or the economic interest therein) passes from it to Coeur
Australia under this agreement;


  (ii) the Contained Silver will be free from Encumbrances before title in the
Contained Silver (or the economic interest therein) passes from it to Coeur
Australia under this agreement;


  (iii) it is the registered holder of the mining leases comprising the Endeavor
Mine and that they are in good standing; and that to the best of its knowledge
and belief, all necessary permits and authorisations required to operate the
Endeavor Mine have been obtained, are current , valid and are not in breach.


  (iv) it is not involved in any proceedings, arbitration, mediation,
prosecution, award enforcement or other dispute resolution proceedings
(existing, pending or threatened) concerning the Endeavor Mine which would have
a material adverse effect on the operations of the Endeavor Mine that has not
already been disclosed to Coeur Australia and Coeur;


  (v) subject to satisfaction of clause 2.1(c) with respect to Zinifex Australia
Limited and other members of the Zinifex Australia Limited group of companies,,
it has full legal right, power and authority to enter into and perform this
agreement;


  (vi) nothing in this agreement does or will conflict with or result in a
breach or default by it under its constitution, a licence, permit, contract,
deed or court order.


  19.3 Warranties by Coeur Australia


  Coeur Australia represents and warrants that:


  (a) it is not engaged in any litigation, arbitration or other dispute
resolution proceedings, and there are no proceedings pending, threatened by or
against it;


  (b) Coeur Australia does not know of anything which is likely to give rise to
any litigation, arbitration, dispute resolution or other similar proceedings by
or against it;


  (c) Coeur Australia does not know of anything which is likely to have an
adverse effect of Coeur Australia’s ability to perform its obligations under
this agreement.


16

--------------------------------------------------------------------------------


  19.4 Acknowledgment by Coeur Australia


  Coeur Australia acknowledges that:


  (a) it has examined the Endeavor Mine and its surroundings;


  (b) it has examined all other information relevant to the risks, contingencies
and other circumstances having an effect on the performance of the obligations
by the Parties under this agreement, which is obtained by making reasonable
enquiries; and


  (c) it has had the opportunity to conduct due diligence and has satisfied
itself in relation to matters arising from the due diligence and it has entered
into this agreement based on its own its own investigations, examinations and
determinations;


  (d) in entering into this agreement it does not rely on statement,
representation, warrant, condition or other conduct which may have been made by
Cobar or any person purporting to act on behalf of Cobar, except as set forth
herein.


20. Information Rights


  20.1 Coeur Australia's rights to obtain information


  (a) Coeur Australia may request Cobar provide Information to Coeur Australia.
Such request must be accompanied by a detailed description of each specific item
of Information requested by Coeur Australia, and must be reasonable in the
circumstances.


  (b) Cobar must provide such Information to Coeur Australia within 14 days of
Coeur Australia’s request, unless Cobar is required to keep the Information
confidential by law.


  (c) If Coeur Australia requests Cobar to respond to any queries it may have
regarding the Information, Cobar must use its reasonable endeavours to provide
such information to Coeur Australia, unless Cobar is required to keep such
information confidential by law.


21. Confidentiality


  21.1 Confidentiality of this agreement


  Each Party must treat the existence and terms of this agreement confidentially
and no announcement or communication relating to the negotiations of the Parties
or the existence, subject matter or terms of this agreement may be made or
authorised by a Party unless:


  (a) each other Party has given its prior written consent;


  (b) disclosure is made to the extent needed to comply with any applicable law
or the rules of any relevant stock exchange;


  (c) disclosure is necessary or advisable for the purposes of obtaining any
consent, authorisation, approval or licence from a governmental or regulatory
body; or


17

--------------------------------------------------------------------------------


  (d) the disclosure is to the Party’s professional advisers or financiers or to
a person whose consent is required under this agreement or for a transaction
contemplated by it and those persons undertake to keep confidential any
information so disclosed.


  21.2 Publicity


  Despite clause 21.1, if an announcement or release is required to be made by
law or by the rules of any stock exchange, the Party required to make the
announcement or release must, to the extent practicable, consult with the other
Parties with a view to agreeing the form, content, timing and manner of the
announcement or release.


  21.3 Other information confidential


  (a) Coeur Australia and Coeur must not, and must ensure that its employees,
directors, agents, contractors and representatives do not, without the prior
written consent of Cobar, either now, during the Term or after the expiry or
termination of this agreement, disclose or give to any person any Confidential
Information except:


  (b) to the extent required by law;


  (c) to the extent required by the requirements of a stock exchange on which
Coeur’s shares are listed;


  (d) to the extent required by Coeur Australia or Coeur’s financiers in
relation to the provision of finance for completion of the transactions
contemplated by this agreement; or


  (e) to the extent required to instruct Coeur Australia or Coeur’s professional
advisers in relation to the preparation and performance of this agreement.


  21.4 Consequences of breach


  The Parties agree that a Party will be entitled to equitable relief (including
injunction and specific performance) in the event of any breach of clause 21.3
by another Party.


22. Dispute Resolution


  22.1 Resolution by panel


  (a) If any dispute arises between the parties to this agreement, one of the
parties must by notice to the other refer the dispute to a panel for resolution
unless to seek urgent interlocutory relief to protect its interest.


  (b) The panel must consist of a representative of Cobar and of Coeur
Australia.


  (c) The panel is to determine its own procedures for meeting.


  (d) Decisions of the panel may only be made by unanimous agreement of the
panel.


  (e) If a dispute is referred to the panel, the panel must meet to resolve the
dispute.


18

--------------------------------------------------------------------------------


  (f) If the panel does not resolve the dispute within 20 Business Days the
panel must refer the matter for resolution under clause 22.2 promptly after
expiration of the resolution period.


  22.2 Appointment of Expert


  (a) Where Cobar or Coeur Australia has referred a dispute for determination by
the Expert:


  (i) Cobar and Coeur Australia will use reasonable endeavours to agree upon a
person who is of good repute with extensive experience in the mining industry
and be familiar with the factors relevant to the matters to be decided, to be
appointed as the Expert; or


  (ii) if Cobar and Coeur Australia cannot agree within 5 Business Days after
the referral, the person nominated by the President (at the relevant time) of
The Australasian Institute of Mining and Metallurgy or his or her nominee will
act as the Expert.


  (b) The Expert must act as an expert and not as an arbitrator.


  (c) The Expert must make his or her decision within 20 Business Days after
accepting his or her appointment as Expert.


  (d) Where the Expert considers that a Party has withheld payment of any amount
other than on reasonable grounds he or she may, in addition to determining that
payment be made impose interest in accordance with clause 10.


  (e) Cobar and Coeur Australia agree:


  (i) to fully inform the Expert as to facts and technical matters to which the
dispute relates;


  (ii) to promptly provide written submissions and statements to the Expert;


  (iii) that the decision of the Expert is final and binding;


  (iv) that the place for resolution of the dispute will be in Sydney at a place
nominated by the Expert;


  (v) to each bear their own costs and contribute equally to the Expert’s fees,
unless the Expert determines otherwise;


  (vi) that the Expert may determine the procedure to be followed to resolve the
dispute; and


  (vii) to comply with any procedure determined by the Expert (including any
timetable) to resolve the dispute.


  22.3 Obligations to continue


  The Parties agree that the obligations of the Parties will continue during any
dispute resolution under this clause.


19

--------------------------------------------------------------------------------


  22.4 No action prior to determination


  A Party is not entitled to commence or maintain any action or exercise any
right, including any action or right under the Charge referred to in clause 18,
in relation to a matter referred to in this clause until the matter has been
agreed or referred to Expert determination and agreed or determined as provided
in this clause.


23. Termination


  23.1 Insolvency Event


  If a Party is affected by an Insolvency Event, the other Parties may terminate
this agreement by written notice to the affected Party in respect of the rights
and obligations of the affected Party.


[PROVISION OMITTED – SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT]

24. Coeur Australia’s indemnity


  24.1 Indemnity


  (a) Coeur Australia indemnifies Cobar and its officers, agents, and employees
from and against any Claim and Liability of any nature arising from a breach by
Coeur Australia of this agreement.


  (b) Any amount payable under this clause will be increased so as to ensure
that the net amount received by Cobar will after Taxation be equal to that which
would have been received had the payment and any increased payment pursuant to
this clause not been subject to Taxation.


  (c) Cobar may enforce this right of indemnity at any time (including before it
has incurred the liability, loss or costs).


  24.2 Continuing obligation


  This indemnity is a continuing obligation which:


  (a) continues after the Term and after the Parties’ other obligations under
this agreement terminate; and


  (b) is not discharged by any one payment.


  24.3 Obligations of Coeur Australia and rights of Cobar not affected by
certain matters


  Coeur Australia’s obligations and Cobar’s rights under this indemnity are not
affected by anything which might otherwise affect them at law including the
following:


  (a) any concession (such as extra time) being given to any person, including
Coeur Australia;


20

--------------------------------------------------------------------------------


  (b) Cobar’s failure or delay in taking action or asserting a right, or any
other act, omission or mistake by Cobar;


  (c) the novation of a right of Cobar;


  (d) this agreement (or any agreement entered into in order to perform this
agreement) being varied; and


  (e) an obligation or liability of a person other than Coeur Australia being
invalid or unenforceable.


  24.4 This indemnity


  In this clause 24, “indemnity” means the indemnity given in this clause 24.


25. Cobar Indemnity


  25.1 Indemnity


  (a) Cobar indemnifies Coeur Australia and its officers, agents, and employees
from and against any Claim and Liability of any nature arising from a breach by
Cobar of this agreement.


  (b) Any amount payable under this clause will be increased so as to ensure
that the net amount received by Coeur Australia will after Taxation be equal to
that which would have been received had the payment and any increased payment
pursuant to this clause not been subject to Taxation.


  (c) Coeur Australia may enforece this right of indemnity at any time
(including before it has incurred the liability, loss or costs).


  25.2 Continuing Obligation


  This indemnity is a continuing obligation which:


  (a) continues after the Term and after the Parties’ other obligations under
this agreement terminate; and


  (b) is not discharged by any one payment


  25.3 Obligations of Cobar and rights of Coeur Australia not affected by
certain matters


  Cobar’s obligations and Coeur Australia’s rights under this indemnity are not
affected by anything which might otherwise affect them at law including the
following:


  (a) any concession (such as extra time) being given to any person, including
Cobar


  (b) Coeur Australia’s failure or delay in taking action or asserting a right,
or any other act, omission or mistake by Coeur Australia;


  (c) the novation of a right of Coeur Australia;


21

--------------------------------------------------------------------------------


  (d) this agreement (or any agreement entered into in order to perform this
agreement) being varied; and


  an obligation or liability of a person other than Cobar being invalid or
unenforceable


  25.4 This indemnity


  In this clause 28, "indemnity" means the indemnity given in this clause 30.


  25.5 Limit of this indemnity


  The indemnity granted by Cobar under this clause 28 is at all times subject to
the limitation on Cobar’s liability expressed in clause 7.


26. Notices


  26.1 Form and delivery


  Unless this agreement states otherwise, each communication in connection with
this agreement (including a notice, agreement, consent, request, waiver or
demand):


  (a) must be in writing, directed for attention as show in this clause 25, or
as last notified by the recipient; and


  (b) must be signed by an Authorised Officer of the sender; and


  (c) must be delivered, sent by mail (airmail, if posted to or from overseas),
faxed or sent by email to the recipient’s postal or email address or fax number
shown in this clause 25, or to the address or fax number last notified by the
recipient for this purpose.


  26.2 Receipt


  A communication given in accordance with this clause 25 is treated as having
been received:


  (a) if delivered before 5pm (in the place it was delivered to) on a Business
Day, on that day – otherwise on the next Business Day;


  (b) if sent by mail, on the third Business Day (in the place it was sent from)
after posting (or seventh if posted to or from overseas);


  (c) if sent by fax, on the date and time which the sending machine’s
transmission report indicates as the date and time the whole fax was sent
(However, if the report indicates the transmission was made on a day that is not
a Business Day in the place it was sent to, or was not completed before 5pm in
that place, then the communication is treated as having been received at 9am on
the next Business Day in that place);


  (d) if sent by email, on the date and time at which it enters the recipient’s
information system (as shown in a confirmation of delivery report from the
sender’s information system) (However, if the report indicates the email was
received on a day that is not a Business Day in the place of the recipient’s
postal address, or was not received before 5pm in that place, then the
communication is treated as having been received at 9am on the next Business Day
of that place; and


22

--------------------------------------------------------------------------------


  26.3 Effect


  A communication given in accordance with this clause 25 takes effect from the
time it is received (or treated as received) unless a later time is specified in
it.


  26.4 Contact details


  Cobar


  Attention: The Company Secretary


  Address: Level 4, 12-14 O’Connell Street, Sydney, New South Wales, Australia


  Fax: +61 2 92201777


  Email: stevelonergan@cbhresources.com.au



  Coeur
Australia


  Attention: John Blue


  Address: Suite 305, 3 Spring Street, Sydney 2000, New South Australia


  Fax: +61 2 9440 8418


  Email: resolutesecurities@bigpond.com


27. General provisions


  27.1 Costs


  Each Party must pay its own costs in relation to:


  (a) the negotiation, preparation, execution, performance, amendment or
registration of, or any consent given or made; and


  (b) the performance of any action by that Party in compliance with any
liability arising,


  under this agreement, or any agreement or document executed or effected under
this agreement, unless this agreement provides otherwise.


  27.2 Duties


  Coeur Australia must promptly within the initial applicable period prescribed
by law pay any duty payable in relation to the execution, performance and
registration of this agreement, or any agreement or document executed or
effected under this agreement.


23

--------------------------------------------------------------------------------


  27.3 Set-off


  Each of Cobar and Coeur Australia may upon reasonable notice being given to
the other (unless an Insolvency Event occurs, in which case no notice is
required), consolidate, merge or apply all or any part of any amounts due to it
from the other (including all or any part of any credit balance standing to the
account of Coeur Australia with Cobar which is to be established as part of the
accounting system to be set up under this agreement) by way of set-off, lien or
counterclaim in or towards satisfaction of any money at any time due and
payable, or which may become due and payable, by it to the other under this
agreement or any Concentrate Sales Agreement. Each of Cobar and Coeur Australia
may for this purpose:


  (a) redeem, vary the terms and conditions of, or appropriate all or any part
of any account, deposit of funds or other arrangement between Cobar and Coeur
Australia on or under which Cobar or Coeur Australia may be indebted to the
other, despite any prior agreement to the contrary or the fact that the
respective liabilities may not be expressed in the same currency;


  (b) effect any currency conversion it considers necessary or desirable; and


  (c) in the name of the other, do all such acts and execute and deliver all
such documents as may be required to effect any combination, consolidation,
merger or application under this clause 27.3.


  27.4 Governing law and jurisdiction


  (a) This agreement is governed by and construed under the law in the State of
New South Wales.


  (b) Any legal action in relation to this agreement against any Party or its
property may be brought in any court of competent jurisdiction in the State of
New South Wales.


  (c) Each Party by execution of this agreement irrevocably, generally and
unconditionally submits to the non-exclusive jurisdiction of any court specified
in this provision in relation to both itself and its property.


  27.5 Amendments


  Any amendment to this agreement has no force or effect, unless effected by a
document executed by the Parties.


  27.6 Third parties


  This agreement confers rights only upon a person expressed to be a party, and
not upon any other person.


  27.7 Entire agreement


  This agreement:


  (a) expresses and incorporates the entire agreement between the Parties in
relation to its subject matter, and all the terms of that agreement; and


24

--------------------------------------------------------------------------------


  (b) supersedes and excludes any prior or collateral negotiation,
understanding, communication or agreement by or between the Parties in relation
to that subject matter or any term of that agreement.


  27.8 Further assurance


  Each Party must execute any document and perform any action necessary to give
full effect to this agreement, whether before or after performance of this
agreement.


  27.9 Continuing performance


  (a) The provisions of this agreement do not merge with any action performed or
document executed by any Party for the purposes of performance of this
agreement.


  (b) Any representation in this agreement survives the execution of any
document for the purposes of, and continues after, performance of this
agreement.


  (c) Any indemnity agreed by any Party under this agreement:


  (i) constitutes a liability of that Party separate and independent from any
other liability of that Party under this agreement or any other agreement; and


  (ii) survives and continues after performance of this agreement.


  27.10 Waivers


  Any failure by any Party to exercise any right under this agreement does not
operate as a waiver and the single or partial exercise of any right by that
Party does not preclude any other or further exercise of that or any other right
by that Party.


  27.11 Remedies


  The rights of a Party under this agreement are cumulative and not exclusive of
any rights provided by law.


  27.12 Severability


  Any provision of this agreement which is invalid in any jurisdiction is
invalid in that jurisdiction to that extent, without invalidating or affecting
the remaining provisions of this agreement or the validity of that provision in
any other jurisdiction.


  27.13 Counterparts


  This agreement may be executed in any number of counterparts, all of which
taken together are deemed to constitute one and the same document.


28. GST


  28.1 Amounts exclusive of GST


  To avoid doubt, all prices or other amounts referred to in this document are
stated exclusive of GST.


25

--------------------------------------------------------------------------------


  28.2 GST payable


  (a) In addition to any amount paid or provided by a party to this document
(the recipient) for a supply from another party (the Supplier) under or in
connection with this agreement, the Recipient must pay to the Supplier, at the
same time and in the same manner as the relevant consideration or any part of
it, the amount of any GST for which the Supplier is liable in relation to the
supply.


  (b) To avoid doubt, Coeur Australia must, in accordance with clause 28.2(a),
pay GST to Cobar in respect of all payments made by Coeur Australia under
clause 9.


  28.3 Tax invoice


  The Supplier must issue a tax invoice (or an adjustment note) to the Recipient
within 10 Business Days of the receipt of any amount under clause 28.2.


  28.4 GST on claims


  (a) If a payment to satisfy a claim or a right to claim under or in connection
with this document gives rise to a liability to pay GST, the payer must pay, and
indemnify the payee on demand against, the amount of that GST.


  (b) If a party has a claim under or in connection with this document for a
cost on which that party must pay GST, the claim is for the cost plus all GST
(except any GST for which that party is entitled to an input tax credit).


  (c) If a party has a claim under or in connection with this document whose
amount depends on actual or estimated revenue or which is for a loss of revenue,
revenue must be calculated without including any amount received or receivable
as reimbursement for GST (whether that amount is separate or included as part of
a larger amount).











26

--------------------------------------------------------------------------------



ANNEXURE A – FIXED AND FLOATING CHARGE

--------------------------------------------------------------------------------



























27

--------------------------------------------------------------------------------


Executed as an agreement.


Signed on behalf of Cobar Operations Pty
Limited ACN 103 555 835 in the presence of:





 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Secretary/Director

Director

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print name Print name




Signed on behalf of CDE Australia Pty Ltd ACN
113 667 682 in the presence of:





 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Director


Director


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Dennis E. Wheeler
(Chairman, President, and CEO of
Coeur d'Alene Mines Corporation) John L Blue













28